Case 1:96-cr-10252-RWZ Document 580 Filed 03/16/21 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION NO. 96-CR-10252-RW2Z-2
JOHN BARTOLOMEO
V.

UNITED STATES OF AMERICA

MEMORANDUM & ORDER
March 16, 2021

ZOBEL, S.D.J.

On May 21, 1998, petitioner pleaded guilty to twelve counts of a superseding
indictment charging him with conspiracy to distribute cocaine and methamphetamine
and with possessing those drugs with intent to distribute them. The sentencing court
allowed a joint motion for upward departure pursuant to United States Sentencing
Guideline § 4A1.3(e) in which petitioner assented to a 35-year term of imprisonment.
Underlying his assent was an agreement by state authorities, with federal concurrence,
not to charge him separately with the beating of one rival gang member and the killing
of another. The matter is before me now on petitioner's motion for sentence
modification pursuant to 18 U.S.C. § 3582(c)(2), and in the alternative, 18 U.S.C. §
3582(c)(1). Docket # 571.

Petitioner renews an argument to reduce his sentence based on 18 U.S.C. §
3582(c)(2) and Guideline Amendment 782, also known as the “Drugs Minus Two”
Amendment, which retroactively reduced the offense levels applicable to drug offenses

by amending the drug quantity table contained in USSG § 2D1.1.' He asserts that his

 

1 The court previously rejected this argument as part petitioner's habeas petition pursuant to 28 U.S.C. §
2255. See Docket # 548 at 13 n.5.
1
Case 1:96-cr-10252-RWZ Document 580 Filed 03/16/21 Page 2 of 3

sentence was comprised of a drug segment and a segment for the uncharged conduct
and asks this court to reduce the drug portion of his sentence.

To qualify for a reduction pursuant to § 3582(c)(2), petitioner must first show that
his sentence was based on a guideline sentencing range that was subsequently
lowered by the Sentencing Commission. He contends that the Guidelines were relevant
to the sentence, emphasizing that the parties moved for an upward departure “from the
guideline range otherwise applicable” and that the sentencing court calculated the range
prior to imposing sentence. The argument is unavailing. While a sentencing judge is
required “to calculate the now-advisory Guidelines range in every sentencing
proceeding . . . it does not follow that any sentence subsequently imposed must be
regarded as ‘based on’ a Guidelines range.” Koons v. United States, 138 S. Ct. 1783,
1789 (2018) (“[w]hat matters . . . is the role that the Guidelines played in the selection of
the sentence eventually imposed—not the role that the range played in the initial
calculation.”)).?

Petitioner argues that the Guidelines were the primary basis supporting the drug
component of the sentence. However, neither the plea agreement nor the sentencing
judge delineated a sentence for the drug offenses separate from the uncharged
conduct. The sentence was based on the parties’ joint recommendation for a 35-year
term of imprisonment for both the drug convictions and the additional conduct:

The transcript for the joint hearing on change of plea and sentencing suggests

that the judge considered the drug quantity and career offender status in

calculating the applicable GSR, but relied on neither in ultimately allowing the
joint motion for an upward departure.

 

2 Petitioner argues that Koons is inapplicable to this case because, unlike him, the Koons defendants
were subject to mandatory minimum sentences. However, the dispositive issue in Koons was not

‘whether the defendants were sentenced based on mandatory minimums, but rather whether the
applicable guideline ranges drove their sentences.
Case 1:96-cr-10252-RWZ Document 580 Filed 03/16/21 Page 3of3

See Docket # 548 at 11. The First Circuit affirmed this court’s conclusion on appeal.

See Bartolomeo v. United States, 960 F.3d 34, 48 (1st Cir. 2020) (relying, in part, on the

 

sentencing judge’s statement that he would “determine the sentence prescribed by the
Guidelines, ‘but [the] sentence will be based on the [departure] motion,’ not the
‘calculations.”). Petitioner does not qualify for a sentence reduction under 18 U.S.C. §
3582(c)(2) because his sentence was not based on a guideline range later amended by
the Sentencing Commission.

In addition, petitioner moves for sentence modification pursuant to 18 U.S.C. §
3582(c)(1) based on the health risk posed by the COVID-19 pandemic. A motion for
compassionate release may be granted upon a determination that “extraordinary and
compelling reasons” warrant a sentence reduction, 18 U.S.C. § 3582(c)(1)(A), and after
consideration also of the sentencing factors set forth in 18 U.S.C. § 3553(a). Petitioner
alleges that he is particularly vulnerable to severe COVID-19 illness because he has a
low white blood cell count. He states that he contracted the virus in March 2020.
Nevertheless, there is no evidence that he endured serious sickness or that the Bureau
of Prisons would be ill equipped to treat him were he to become reinfected. The
§ 3553(a) factors also counsel against sentence modification. Petitioner agreed to a 35-
year term of imprisonment not only for numerous drug offenses, but also to escape
state prosecution for murder.

The motion (Docket # 571) is therefore DENIED.

 

 

'/ >) ) / ’
March 16, 2021 Ving fob
DATE RYA W. ZOBEL

UNITEB-STATES DISTRICT JUDGE
